PROVOSTY, J.
This is an expropriation suit, and the only questions are as to the value of the property sought to be expropriated and the amount of damages.
*291Article 2633, Civ. Code, reads:
“In estimating the value of property to be expropriated, the basis of assessment shall be the true value which the land possessed before the contemplated improvement was proposed, and without deducting therefrom any amount for the benefit derived by the owner from the contemplated improvement or work.”
In accordance -with the letter of this article, the judge a quo ruled that, in estimating the value of the property, its value was to be determined, not as of the day of the taking, hut as of the time the construction of the plaintiff company’s railroad was proposed; and, accordingly, he restricted the evidence to the value at that time, and instructed the jury to base their estimate on that value alone.
This was error. The value has to be computed as of the day when, the line of the railroad having been definitely located, and the need for the land having actually arisen, the expropriating company demands to have it and offers to make payment, leaving out of the computation, however, any increase in value resulting from the proposed improvement. The question was considered by this court in the case of Louisiana R. & Nav. Co. v. Xavier Realty Co., 115 La. 338, 39 South. 1, and decided in that sense.
The other interpretation would make Civ. Code, art. 2633, unconstitutional; for, until the offer is made to pay for the land, it continues to be held in perfect ownership by the owner, and any increment in its value, resulting from any other cause than from the improvement proposed by the expropriating company, must necessarily enure to his benefit. Otherwise such increment would be taken from him without compensation.
The claim for damages is a separate demand, which perhaps might be disposed of on the evidence in the record; but the court deems it best not to deal with the ease by piecemeal.
The judgment is set aside, and the case remanded for trial according to law.